Citation Nr: 0910701	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963, during peacetime and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, Regional 
Office (RO), which inter alia denied service connection for 
bilateral hearing loss and tinnitus.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of 
bilateral hearing loss; sensorineural hearing loss was not 
exhibited within the first post-service year; and there is no 
objective evidence relating bilateral hearing loss to his 
active service or any incident therein.   

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of tinnitus, and a current diagnosis 
of tinnitus is not objectively demonstrated.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The VCAA duty to notify was satisfied initially by December 
2005 and March 2006 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what 
evidence was required to substantiate his service connection 
claims; and of the veteran's and VA's respective duties for 
obtaining evidence.     

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims file contains STRs, service 
personnel records, VA medical evidence, and the Veteran's 
statements.  The Veteran was afforded and underwent a VA 
examination to determine the etiology of his claimed 
bilateral hearing loss and tinnitus disabilities at the VA 
Medical Center (VAMC) in Birmingham, Alabama, on August 2006.  
The Veteran did not request a hearing before the Board.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Bilateral Hearing Loss 

The Veteran is seeking service connection for bilateral 
hearing loss, which he maintains is related to his active 
service.  The Veteran claims he was exposed to tank artillery 
fire and machine gun fire noise, and armor tank engine noise, 
without the use of ear protection.  See "Statement in 
Support of Claim," VA Form 21-4138, received December 2005; 
August 2006 VA Audio Examination Report.  His DD-214 shows 
that his military occupational specialty was an armor 
crewman.  His service personnel records also indicate that he 
served as a gunner.  

On review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
Under the laws administered by the VA, there is a current 
bilateral hearing loss disability, as reflected in an August 
2006 Audio Examination Report, since the auditory threshold 
in frequencies 500, 3000, and 4000 Hertz is 40 decibels or 
greater bilaterally.  See 38 C.F.R. § 3.385.  The threshold 
for normal hearing is from 0 to 20 decibels.  The higher 
threshold levels indicate hearing loss as defined by 
38 C.F.R. § 3.385.  

The record contains no complaints, treatment, or diagnoses of 
bilateral hearing loss during his active military service.  
In this regard, the Veteran's July 1963 Separation 
Examination Report indicates that hearing is within normal 
limits.

There is also no evidence of sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the first indication of complaints of 
bilateral hearing loss is reflected in an October 2005 Speech 
Progress Note from the Outpatient Clinic in Jasper, Alabama, 
dated approximately forty-two years post-service.  See also 
November 2005 Audiology Consult Report, Birmingham VAMC 
(diagnosis of moderately severe sensorineural hearing loss, 
but no audiology test results are included).  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
bilateral hearing loss and his service.  In this regard, in 
an August 2006 Audio Examination Report, after review of the 
Veteran's claims file and upon examination, the examiner 
opined that the Veteran's "entrance and exit hearing tests 
showed normal hearing acuity; thus, hearing loss is not felt 
to be due to military service."  

In sum, the Board finds the only evidence relating the 
Veteran's bilateral hearing loss to service is the Veteran's 
own statements.  The Board notes that the Veteran is 
competent to describe his bilateral hearing loss 
symptomatology.  See Layno, 6 Vet. App. at 469.  However,  
the Veteran's opinion, as to a medical matter, is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See, e.g., Routen, 
10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.
  
For the reasons discussed above, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been incurred therein.  

Tinnitus

The Veteran is also seeking service connection for tinnitus.  
However, review of the record shows no diagnosis of tinnitus. 

The Veteran's STRs and post-service medical records, 
including VA medical treatment records, are negative for 
diagnosis or treatment of tinnitus.  There is no current 
disability, thus the first element of the service connection 
claim has not been satisfied.   

The first complaint of a tinnitus problem came in an October 
2005 Speech Progress Note from the Outpatient Clinic in 
Jasper, in which the Veteran complains of "buzzing and 
cricket sound" in his ears.  However, no diagnosis of 
tinnitus was made by the medical practitioner.  During his 
August 2006 VA audio examination, the Veteran also complained 
of a "buzzing sound" in his ears with its onset "about ten 
years ago."  The August 2006 examiner did not render a 
diagnosis of tinnitus, although noted that any such diagnosis 
would be less likely as not caused by or the result of 
military service.  See August 2006 VA Audio Examination 
Report.
      
Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for tinnitus must be denied.
  
Since there is no competent evidence of record demonstrating 
a current disability of tinnitus to meet the threshold 
question in a service connection claim, the claim of service 
connection for tinnitus must fail.  

However, even if there was an objective medical diagnosis of 
tinnitus, the record contains no complaints, treatment, or 
diagnoses of tinnitus during his active military service.  

Further, post-service, the first indication of tinnitus is 
reflected in an October 2005 Speech Progress Note from the 
Outpatient Clinic in Jasper, dated approximately forty-two 
years post-service.  As noted, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d at 1333.  

There is also no evidence of a nexus between the Veteran's 
tinnitus and his service.  In this regard, the August 2006 
examiner indicated that since the Veteran "did not report 
the onset of tinnitus until about ten years ago," the 
Veteran's tinnitus is not due to military service.  See 
August 2006 VA Audio Examination Report.  



The Board concludes that tinnitus was not incurred in or 
aggravated by service.  The benefit-of- the-doubt doctrine 
has been considered, however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, Vet. 
App. at 54.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


